DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 2 and 20, what is the difference between “tracking points included in the annulus positions” and “tracking points corresponding to the annulus positions”? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “tracking points included in the annulus positions.” Claim 20 recites the limitation “tracking points corresponding to the annulus positions.” “include” and “corresponding” can have different ranges that might result “corresponding” in a different range that is outside the scope of “including.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2015/0018684, hereinafter Abe ‘684).
In re claim 1, 18, 19, Abe ‘684 teaches a medical information processing apparatus comprising processing circuitry (0049, 0175) configured to: acquire a plurality of pieces of volume data obtained through image capturing of a region including a cardiac ventricle of a subject for a predetermined duration (fig. 3, note that left ventricle is a cardiac ventricle, 0024, ); generate an estimate motion of tissue of the cardiac ventricle by using the pieces of volume data (0062-0064); calculate, based on the estimation motion, cardiac ventricle information indicating at least one of wall motion information and volume information related to the cardiac ventricle (0062-0064); calculate, based on the estimated motion, annulus information indicating a size or shape of an annulus position of a valve related to inflow (0062-0064, 0053, 0068, 0101,note that the volume information calculator is to indicating a size, volume is a size; 0123, 0124, 0151-0157) or outflow (0083) of blood current at the cardiac ventricle (0069, 0071, 0072, 0074, 0076, 0127); and output the cardiac ventricle information and the annulus information (fig. 2, fig. 8, fig. 14, fig. 17). 

Claim(s) 1-8, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2016/0140711, cited in IDS filed on December 13, 2019, hereinafter Abe ‘711). 
In re claim 1, 18, 19, Abe ‘711 teaches a medical information processing apparatus comprising processing circuitry (0114, 0123) configured to: acquire a plurality of pieces of volume data obtained through image capturing of a region including the 
In re claims 2 and 20, Abe ‘711 teaches wherein the processing circuitry estimates positions of a plurality of tracking points disposed along an outline of the cardiac ventricle (0055, 0057, 0058, 0095, 0102), and calculates the annulus information based on, among the tracking points, the positions of a plurality of tracking points included in (or corresponding to) the annulus position (0055, 0056, 0060-0063, 0072, 0079, 0084, 0087, 0091). 
In re claim 3, Abe ‘711 teaches wherein the processing circuitry acquires, as the cardiac ventricle, the pieces of volume data obtained through image capturing of a right cardiac ventricle (0047-0049, 0054, etc.). 
In re claim 4, Abe ‘711 teaches wherein the processing circuitry sets, as the annulus position, a position corresponding to at least one of a tricuspid annulus and a pulmonary artery annulus (0054, 0061, 0066, 0073, etc.). 

In re claim 6, Abe ‘711 teaches wherein the processing circuitry displays the annulus position on a rendering image generated from the volume data (0035, 0089, 0098, etc. ). 
In re claim 7, Abe ‘711 teaches wherein the processing circuitry calculates, as the annulus information for each cardiac phase (0037, 0047, 0050, 0057, 0060, 0062, 0066, etc.), at least one parameter among an annulus perimeter (0073), an annulus diameter at a predetermined position (0073), cross-sectional area of an annulus part (0057, 0058, 0060), a mean annulus diameter, and a local height difference of the annulus part (0060). 
In re claim 8, Abe ‘711 teaches wherein the processing circuitry calculates an annulus diameter at the annulus position on a multi planer reconstruction (MPR) sectional image specified by an operator (0018, 0035, 0048, 0049, 0056, etc.). 
In re claim 11, Abe ‘711 teaches wherein the predetermined duration corresponds to a duration including at least one cardiac cycle (0046, 0048, 0049, 0053, 0057, one heartbeat, etc.). 
In re claim 12, Abe ‘711 teaches wherein the processing circuitry outputs the annulus information as at least one piece of information among a temporal change curve (0080, time-changing curve is the same as temporal change curve), a value in a predetermined cardiac phase (0047, 0057, 0058, 0060), a maximum value in the one 
In re claim 13, Abe ‘711 teaches wherein the processing circuitry calculates, as the wall motion information, at least one of displacement in a predetermined direction (0060, 0065), strain in a predetermined direction (0065), and an area change ratio that are entirely or locally defined for a right cardiac ventricle (0065). 
In re claim 14, Abe ‘711 teaches wherein the processing circuitry calculates the annulus information for each of a plurality of phases included in the predetermined duration (0046-0048, 0049, 0053, 0057, 0058, 0060, one heartbeat, etc.). 
In re claim 15, Abe ‘711 teaches wherein the processing circuitry calculates the annulus information based on a result of the estimation at a plurality of tracking points included in the annulus position (0055, 0056, 0060-0063, 0072, 0079, 0084, 0087, 0091). 
In re claim 16, Abe ‘711 teaches wherein the processing circuitry outputs output information obtained by combining the cardiac ventricle information and the annulus information (0059, 0109, figs. 2, 3, 4, element 30 with 31, 0079). 
In re claim 17, Abe ‘711 teaches wherein the processing circuitry outputs, as the output information, a temporal change curve obtained by combining the cardiac ventricle information and the annulus information (Fig. 3B, 4B, 0070-0081, 0084--0090). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe ‘711 in view of Abe et al. (US 2014/0100461, hereinafter Abe ‘461).
In re claim 9, Abe ‘711 fails to teach wherein the processing circuitry calculates the cross-sectional area of the annulus part as a curved surface by using a barycenter position of a plurality of tracking points included in the annulus position and a position of each tracking point. 

In re claim 10, Abe ‘461 teaches wherein the processing circuitry calculates the [mean] (it is obvious to use mean/averaging of math methods to calculate the diameter in order to provide a better statistical averaging as mean method is a standard math method that is easy to calculate, rigidly defined, suitable for further algebraic treatment, least affect fluctuation of sampling and considering all values acquired) annulus diameter based on an assumption that the cross-sectional area of the annulus part is equal to the area of a circle (0063, 0064, 0067, circle approximation, figs. 5, 6, 7, 14). 

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that ‘684 or ‘711 fails to teach “calculate ‘a size or shape of an annulus position of a valve,’” the Examiner disagrees. The Examiner has shown above that ‘684 and ‘711 teaches this limitation. 
For example, ‘684 teaches:
[0059] FIG. 2 is a block diagram illustrating a configuration example of an image processing unit according to the first embodiment. As illustrated in FIG. 2, the image processing unit 17 according to the first embodiment includes an image acquirer 17a, a volume information calculator 17b, a wall motion information calculator 17c, a time change rate calculator 17d, an extremum detector 17e, and an index calculator 17f.
[0062] Thereafter, the volume information calculator 17b calculates time-series data of volume information in the first region of interest in the left ventricle from the group of three-dimensional ultrasonic image data.
[0077] From the viewpoint of a value corresponding to change of the inner cavity volume (V), overall wall motion information such as "the entire endocardial surface" and "the entire valve ring region" is preferably used rather than "local wall motion information in the valve ring region" such as "wall motion information of the anteroseptal wall" and "average of wall motion information of the anteroseptal wall and the side wall". "Wall motion information of the entire valve ring region" is local wall motion information for the left ventricle, but is overall wall motion information for the valve ring.
Volume calculation can be considered as a size, and ‘684 teaches volume calculations. See above. 
Applicant has disclosed that: [0075] The following sequentially describes examples in which the annulus diameter at a predetermined position, the annulus perimeter, the cross-sectional area of the annulus part, and the mean annulus diameter are calculated for ROI1 corresponding to the tricuspid annulus. The annulus diameter at a predetermined position, the annulus perimeter, the cross-sectional area of the annulus part, and the mean annulus diameter are exemplary "annulus size information".

‘684 also teaches shape. See fig. 4, 0065, 0123, 0124, 0152, etc.. 
Hence, ‘684 teaches the claim limitation.
For example, ‘711 teaches: 
[0061] The calculating unit 172 defines an end portion of the first area (on the tricuspid valve side), for example, as the reference position in the circumferential direction, and defines the value of d of the composition point of that position as zero. That is, the position of the composition point located at this reference position is expressed as P_endo(0,h,0). The calculating unit 172 then sets the address numbers to the composition points that lie in the circumferential direction from the composition point at the reference position in sequence as d=1, 2, 3, and so on. The calculating unit 172 further defines the position of the annular contours farthest from a ventricular apex portion out of the three-dimensional initial contours as the reference position in the longitudinal direction, and defines the value of h of the composition point at that position as zero. That is, the position of the composition point located at this reference position is expressed as P_endo(0,0,d). The calculating unit 172 then sets the address numbers to the composition points that lie in the ventricular apex direction from the composition point at the reference position in sequence as h=1, 2, 3, and so on.
[0079] In the example illustrated in FIG. 3A, the display controller 175 displays a rendering image of a connected region 30 in which three regions of interest including the RV, the right-ventricular inflow portion, and the right-ventricular outflow portion are 
Fig. 3A shows the SHAPE of an annular boundary/position. 
Furthermore, Shapes are also mentioned in 0059, 0106, 0109.
Furthermore, volume calculation can be considered as a size, and ‘711 teaches volume calculations. See 0053. 
Hence, ‘711 teaches the claim limitation.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793